     Case 1:20-cv-03127-SAB   ECF No. 66-1    filed 09/11/20   PageID.1534 Page 1 of 15



1                                                              Hon. Stanley A. Bastian
        Theresa M. DeMonte, WSBA No. 43994
2       McNAUL EBEL NAWROT & HELGREN PLLC
        600 University Street, Suite 2700
3       Seattle, WA 98101
        Phone: (206) 467-1816
4       tdemonte@mcnaul.com
        Attorneys for Amici Curiae Brady and Team Enough
5

6

7                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WASHINGTON
8                             AT YAKIMA
9     STATE OF WASHINGTON, STATE
                                                      No. 1:20-cv-03127-SAB
10    OF COLORADO, STATE OF
      CONNECTICUT, STATE OF                           BRIEF OF AMICI
11    ILLINOIS, STATE OF MARYLAND,                    CURIAE BRADY AND
                                                      TEAM ENOUGH IN
12    COMMONWEALTH OF                                 SUPPORT OF
      MASSACHUSETTS, STATE OF                         PLAINTIFFS’ MOTION
13    MICHIGAN, STATE OF MINNESOTA,                   FOR PRELIMINARY
                                                      INJUNCTION
14    STATE OF OREGON, STATE OF
      RHODE ISLAND, STATE OF
15    VERMONT, COMMONWEALTH OF
16    VIRGINIA, STATE OF WISCONSIN,
17                             Plaintiffs,
18
      v.
19

20    DONALD J. TRUMP, in his official
      capacity as President of the United States
21    of America; UNITED STATES OF
22    AMERICA; LOUIS DEJOY, in his
      official capacity as Postmaster General;
23
      UNITED STATES POSTAL SERVICE,
24
                                Defendants.
25

26

                                                                               LAW OFFICES OF

        BRIEF OF AMICI CURIAE BRADY ISO                           MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                         600 University Street, Suite 2700
        PLS.’ MOT. FOR PRELIM. INJ.                                      Seattle, Washington 98101-3143
        (Cause No. 1:20-cv-03127-SAB)                                             (206) 467-1816
     Case 1:20-cv-03127-SAB              ECF No. 66-1          filed 09/11/20       PageID.1535 Page 2 of 15



1                                           TABLE OF CONTENTS
2       INTRODUCTION ............................................................................................. 1
3
        STATEMENTS OF INTERESTS OF AMICI ................................................... 2
4
        ARGUMENT ..................................................................................................... 3
5
                 A.       Defendants’ Voter Suppression Efforts in Context ...................... 3
6

7                B.       Voter Suppression Plays a Key Role in Preventing Gun Violence
                          Prevention Measures Becoming Law ........................................... 6
8
                 C.       Supplemental Legal Authority ...................................................... 8
9
                          1.       Defendants’ Actions Violate the Guarantee Clause ........... 8
10

11
                          2.       The Federalist System of Dual Sovereigns is Guaranteed
                                   by the Tenth Amendment ................................................... 9
12
        CONCLUSION ................................................................................................ 10
13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                                        LAW OFFICES OF

        BRIEF OF AMICI CURIAE BRADY ISO                                                   MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                                  600 University Street, Suite 2700
        PLS.’ MOT. FOR PRELIM. INJ.                                                               Seattle, Washington 98101-3143
        (Cause No. 1:20-cv-03127-SAB) – Page i                                                             (206) 467-1816
     Case 1:20-cv-03127-SAB               ECF No. 66-1           filed 09/11/20        PageID.1536 Page 3 of 15



1                                          TABLE OF AUTHORITIES
2       Cases
3
        Bond v. United States,
4        572 U.S. 844 (2014) ....................................................................................... 9
5       Gregory v. Ashcroft,
         501 U.S. 452 (1991) ................................................................................... 8, 9
6

7       In re Duncan,
          139 U.S. 449 (1891) ....................................................................................... 8
8
        Matter of Application of Cesar Adrian Vargas
9        for Admission to the Bar of the State of New York,
         131 A.D.3d 4 (N.Y. App. Div. 2015) ............................................................. 9
10

11
        New York v. United States,
         505 U.S. 144 (1992) ....................................................................................... 8
12
        Statutes
13
        18 U.S.C. § 922 .................................................................................................. 6
14

15
        Other Authorities

16      Brady, Team ENOUGH, and March For Our Lives,
          Voting Access Saves Lives: State Actions ...................................................... 3
17
        Domenico Montanaro, Americans Largely Support Gun Restrictions to
18       ‘Do Something’ About Gun Violence, NPR (Aug. 10, 2019) ........................ 6
19
        Dr. Ashwini R. Sehgal, Lifetime Risk of Death from Firearm Injuries,
20       Drug Overdoses and Motor Vehicle Accidents in the United States,
         AM. J. OF MED. (2020) .................................................................................... 1
21
        Edith Honan, Poll Finds Gun Owners, Even NRA Members,
22       Back Some Restrictions, REUTERS (Jul. 24, 2012) ......................................... 7
23
        Everytown for Gun Safety,
24       Fact Sheet: Extreme Risk Laws Save Lives .................................................... 7
25      Graham Kates, Homicide Charges Announced Against Kyle Rittenhouse,
         Accused of Killing 2 at Kenosha Protests, CBS NEWS (Aug. 30, 2020) ....... 6
26

                                                                                                           LAW OFFICES OF

        BRIEF OF AMICI CURIAE BRADY ISO                                                      MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                                     600 University Street, Suite 2700
        PLS.’ MOT. FOR PRELIM. INJ.                                                                  Seattle, Washington 98101-3143
        (Cause No. 1:20-cv-03127-SAB) – Page ii                                                               (206) 467-1816
     Case 1:20-cv-03127-SAB              ECF No. 66-1          filed 09/11/20       PageID.1537 Page 4 of 15



1       KEY STATISTICS, Bradyunited.org ..................................................................... 1
2       Maria Godoy, What Do Coronavirus Racial Disparities Look
3        Like State By State?, NPR (May 30, 2020) .................................................... 5

4       Mark Niesse, Maya T. Prabhu and Jacquelyn Elias, Voting Precincts Closed
         Across Georgia Since Election Oversight Lifted,
5        ATLANTA J. CONST. (Sep. 4, 2018) ................................................................. 4
6       Matthew Harwood, Explainer: Why a Vote-by Mail Option Is Necessary,
7        Brennan Ctr. (Apr. 7, 2020) ........................................................................... 5

8       Richard V. Reeves and Sarah E. Holmes,
          Guns and Race: The Different Worlds of Black and White Americans,
9         Brookings Inst. (Dec. 15, 2015) ..................................................................... 4
10      The Bipartisan Background Checks Act of 2019,
11
         116th Cong. (2019) .......................................................................................... 7

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                                        LAW OFFICES OF

        BRIEF OF AMICI CURIAE BRADY ISO                                                   MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                                  600 University Street, Suite 2700
        PLS.’ MOT. FOR PRELIM. INJ.                                                               Seattle, Washington 98101-3143
        (Cause No. 1:20-cv-03127-SAB) – Page iii                                                           (206) 467-1816
     Case 1:20-cv-03127-SAB       ECF No. 66-1   filed 09/11/20   PageID.1538 Page 5 of 15



1                                      INTRODUCTION
2
               The fundamental promise of an American “government of the people,
3
        by the people, for the people” relies on Americans voting to choose their
4

5       representatives. Democracy becomes unrepresentative – dysfunctional –
6
        when the right to vote is obstructed. The failure of American government to
7

8
        effectively address our gun violence epidemic is a particularly egregious

9       consequence of dysfunctional democracy. Every day in the United States,
10
        more than 300 people are shot; over 100 of these individuals do not survive
11

12
        their wounds.1 Gun violence impacts Black and Brown communities

13      disproportionately: one recent study estimates that if current death rates hold,
14
        one in 38 Black men will be killed by gunfire.2 Most Americans support
15

16      common-sense legislation to prevent gun violence, but such legislation is not

17

18

19             1
                   KEY STATISTICS, Bradyunited.org, https://www.bradyunited.org/key-
20
        statistics.
21
               2
22                 Dr. Ashwini R. Sehgal, Lifetime Risk of Death from Firearm Injuries,
23
        Drug Overdoses and Motor Vehicle Accidents in the United States, AM. J. OF
24
        MED. (2020), available at https://www.amjmed.com/article/S0002-
25

26      9343(20)30363-6/pdf.

                                                                                  LAW OFFICES OF

        BRIEF OF AMICI CURIAE BRADY ISO                              MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                            600 University Street, Suite 2700
        PLS.’ MOT. FOR PRELIM. INJ.                                         Seattle, Washington 98101-3143
        (Cause No. 1:20-cv-03127-SAB) – Page 1                                       (206) 467-1816
     Case 1:20-cv-03127-SAB     ECF No. 66-1     filed 09/11/20   PageID.1539 Page 6 of 15



1       the law. Protecting the ability of Americans to vote is critical for protecting
2
        American lives from gun violence.
3

4             Today there is unprecedented momentum and support for gun violence
5       prevention policies. But the coronavirus pandemic, and the real threat of
6
        armed intimidation at the polls, may keep many Americans from voting –
7

8       unless they are able to vote by mail. State and local officials and individual
9       citizens have, justifiably, come to rely upon an effective United States Postal
10
        Service (“USPS”) in planning how to administer and participate in federal,
11

12      state, and local elections. Voting by mail has never been more important.
13            Knowing the importance of voting by mail in the November 2020
14
        elections, Defendants have sought to diminish USPS services to make voting
15

16      harder. If they succeed, it is likely that the gun lobby, not the American
17
        people, will decide much of our gun policy, and that our gun violence
18
        epidemic will continue unabated. Amici write to support Plaintiffs’ effort to
19

20      stop Defendants’ illegal, unconstitutional and undemocratic activities.
21
                        STATEMENTS OF INTERESTS OF AMICI
22
              A leader in gun violence prevention for over 40 years, amicus curiae
23

24      Brady is one of the nation’s oldest and largest non-partisan, non-profit

25      organizations dedicated to reducing gun violence through education, research,
26

                                                                                  LAW OFFICES OF

        BRIEF OF AMICI CURIAE BRADY ISO                              MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                            600 University Street, Suite 2700
        PLS.’ MOT. FOR PRELIM. INJ.                                         Seattle, Washington 98101-3143
        (Cause No. 1:20-cv-03127-SAB) – Page 2                                       (206) 467-1816
     Case 1:20-cv-03127-SAB      ECF No. 66-1    filed 09/11/20   PageID.1540 Page 7 of 15



1       legal advocacy and political action. Brady has filed numerous briefs as
2
        amicus curiae in cases involving state and federal firearms laws.
3

4             Amicus curiae Team ENOUGH is a youth-led, Brady-sponsored
5       initiative that educates and mobilizes young people in the fight to end gun
6
        violence. Team ENOUGH is committed to bringing a fresh perspective and a
7

8       common-sense approach to America’s gun policy, and has an interest in
9       promoting laws that seek to help end gun violence.
10
              Amici have dedicated significant effort to ensure that every American is
11

12      able to vote in a safe manner in the November 2020 elections, including
13
        launching the “Voting Access Saves Lives” (“VASL”) campaign, which,
14
        among other things, provides a state action toolkit that identifies state voting
15

16      laws and information.3
17
                                         ARGUMENT
18
        A.    Defendants’ Voter Suppression Efforts in Context
19
              Voter suppression has taken on a variety of insidious forms, including
20

21      reducing the number of polling places to make it harder for individuals
22

23            3
                  Brady, Team ENOUGH, and March For Our Lives, Voting Access
24
        Saves Lives: State Actions, available at
25

26      https://www.bradyunited.org/program/democracy (last visited Sep. 8, 2020).

                                                                                  LAW OFFICES OF

        BRIEF OF AMICI CURIAE BRADY ISO                              MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                            600 University Street, Suite 2700
        PLS.’ MOT. FOR PRELIM. INJ.                                         Seattle, Washington 98101-3143
        (Cause No. 1:20-cv-03127-SAB) – Page 3                                       (206) 467-1816
     Case 1:20-cv-03127-SAB      ECF No. 66-1    filed 09/11/20   PageID.1541 Page 8 of 15



1       (particularly individuals from communities of color) to vote.4 Poor and
2
        marginalized communities most likely to be targeted by voter suppression
3

4       efforts are those most disproportionately impacted by gun violence.5
5       Defendants’ actions preventing voting by mail exacerbates voter suppression
6
        trends on a national scale. As a result, individuals may be forced to choose
7

8       between not voting at all, or risking their lives through exposure to a deadly
9       virus or violence at the hands of armed agitators in order to vote in person.
10
              Voting by mail is for many the best, if not only, mechanism by which
11

12      they can vote in 2020 without risking their lives. Congregating in enclosed,
13
              4
14                See, e.g., Mark Niesse, Maya T. Prabhu and Jacquelyn Elias, Voting
15      Precincts Closed Across Georgia Since Election Oversight Lifted, ATLANTA J.
16
        CONST. (Sep. 4, 2018), available at https://www.ajc.com/news/state--regional-
17

18      govt--politics/voting-precincts-closed-across-georgia-since-election-oversight-
19
        lifted/bBkHxptlim0Gp9pKu7dfrN/.
20
              5
21                See, e.g., Richard V. Reeves and Sarah E. Holmes, Guns and Race:

22      The Different Worlds of Black and White Americans, Brookings Inst. (Dec.
23
        15, 2015), available at https://www.brookings.edu/blog/social-mobility-
24

25      memos/2015/12/15/guns-and-race-the-different-worlds-of-black-and-white-

26      americans/ (compiling CDC data between 2011-2013).
                                                                                  LAW OFFICES OF

        BRIEF OF AMICI CURIAE BRADY ISO                              MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                            600 University Street, Suite 2700
        PLS.’ MOT. FOR PRELIM. INJ.                                         Seattle, Washington 98101-3143
        (Cause No. 1:20-cv-03127-SAB) – Page 4                                       (206) 467-1816
     Case 1:20-cv-03127-SAB     ECF No. 66-1     filed 09/11/20    PageID.1542 Page 9 of 15



1       crowded spaces for extended periods (such as a busy polling station with long
2
        lines) is particularly likely to enhance the risk of the transmission of COVID-
3

4       19; individuals from communities of color are most likely to face these
5       dangerous conditions if forced to vote in person.6 COVID-19 has already had
6
        a disproportionately devastating impact on these communities.7 Americans
7

8       also face a real, credible fear of armed intimidation at the polls, including
9       racially motivated intimidators carrying firearms at or near polling places.8
10

11

12            6
                  See Matthew Harwood, Explainer: Why a Vote-by Mail Option Is
13
        Necessary, Brennan Ctr. (Apr. 7, 2020), available at
14

15      https://www.brennancenter.org/our-work/research-reports/why-vote-mail-
16
        option-necessary.
17
              7
18                See Maria Godoy, What Do Coronavirus Racial Disparities Look Like
19      State By State?, NPR (May 30, 2020), available at
20
        https://www.npr.org/sections/health-shots/2020/05/30/865413079/what-do-
21

22      coronavirus-racial-disparities-look-like-state-by-state.
23            8
                  See, e.g., Graham Kates, Homicide Charges Announced Against Kyle
24

25
        Rittenhouse, Accused of Killing 2 at Kenosha Protests, CBS NEWS (Aug. 30,

26      2020), available at https://www.cbsnews.com/news/kyle-rittenhouse-
                                                                                   LAW OFFICES OF

        BRIEF OF AMICI CURIAE BRADY ISO                               MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                             600 University Street, Suite 2700
        PLS.’ MOT. FOR PRELIM. INJ.                                          Seattle, Washington 98101-3143
        (Cause No. 1:20-cv-03127-SAB) – Page 5                                        (206) 467-1816
     Case 1:20-cv-03127-SAB    ECF No. 66-1      filed 09/11/20   PageID.1543 Page 10 of 15



1       The significant dual threats of coronavirus and armed intimidation make it
2
        critical that USPS service effectively enables mail-in voting.
3

4       B.    Voter Suppression Plays a Key Role in Preventing
              Gun Violence Prevention Measures Becoming Law
5
              Gun violence prevention measures that Brady and Team ENOUGH
6

7       have campaigned for enjoy overwhelming support among Americans. For
8
        example, requiring background checks for all gun sales – rather than only
9
        sales at federally licensed gun dealers, as federal law currently requires (see
10

11      18 U.S.C. § 922(t)) – has consistently enjoyed around 90 percent support from
12
        the American populace as whole,9 including most gun owners.10 Extreme
13
        Risk Protection Order (“ERPO”) laws also enjoy overwhelming support.11
14

15
        homicide-charges-kenosha-shooting-first-degree-homicide-jacob-blake-
16

17      protest-wisconsin/.
18            9
                  See, e.g., Domenico Montanaro, Americans Largely Support Gun
19

20
        Restrictions to ‘Do Something’ About Gun Violence, NPR (Aug. 10, 2019),

21      available at https://www.npr.org/2019/08/10/749792493/americans-largely-
22
        support-gun-restrictions-to-do-something-about-gun-violence (citing 89%
23

24      support in a July 2019 poll).

25            10
                   See, e.g., Edith Honan, Poll Finds Gun Owners, Even NRA Members,
26
        Back Some Restrictions, REUTERS (Jul. 24, 2012), available at
                                                                                  LAW OFFICES OF

        BRIEF OF AMICI CURIAE BRADY ISO                              MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                            600 University Street, Suite 2700
        PLS.’ MOT. FOR PRELIM. INJ.                                         Seattle, Washington 98101-3143
        (Cause No. 1:20-cv-03127-SAB) – Page 6                                       (206) 467-1816
     Case 1:20-cv-03127-SAB     ECF No. 66-1     filed 09/11/20   PageID.1544 Page 11 of 15



1             In a functional representative democracy, measures supported by such
2
        huge majorities would be law. But voter suppression has played a critical role
3

4       in preventing enactment of such popular gun violence prevention laws.
5       H.R. 8 – a universal background check bill which was passed by the House of
6
        Representative’s as one of its first legislative priorities in 2019 – provides a
7

8       compelling example.12 This bill has languished for well over a year without
9       Senate Majority Leader McConnell even allowing Senators to vote on it.
10
        When Senators know that the groups most affected by and enraged about the
11

12
        https://www.reuters.com/article/us-usa-shooting-denver-guns/poll-finds-gun-
13

14      owners-even-nra-members-back-some-restrictions-

15      idUSBRE86O02O20120725 (showing 74% of current or former NRA
16
        members and 87% of other gun owners supported universal background
17

18      checks).
19            11
                   Everytown for Gun Safety, Fact Sheet: Extreme Risk Laws Save
20
        Lives, available at https://everytownresearch.org/report/extreme-risk-laws-
21

22      save-lives/ (last visited Sep. 8 2020) (reflecting 85% support for a federal
23
        ERPO law).
24
              12
25                 The Bipartisan Background Checks Act of 2019, H.R. 8, 116th Cong.
26      (2019).
                                                                                  LAW OFFICES OF

        BRIEF OF AMICI CURIAE BRADY ISO                              MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                            600 University Street, Suite 2700
        PLS.’ MOT. FOR PRELIM. INJ.                                         Seattle, Washington 98101-3143
        (Cause No. 1:20-cv-03127-SAB) – Page 7                                       (206) 467-1816
     Case 1:20-cv-03127-SAB    ECF No. 66-1      filed 09/11/20   PageID.1545 Page 12 of 15



1       gun violence epidemic will be unable to hold them accountable at the polls,
2
        they feel emboldened to cater to the National Rifle Association and the
3

4       billion-dollar gun industry it represents rather than voters. Amici join
5       Plaintiffs in demanding that the federal government cease its efforts to further
6
        reduce its accountability to the will of the people through voter suppression
7

8       efforts because these efforts will pose significant obstacles to ending
9       widespread gun violence in the United States.
10
        C.    Supplemental Legal Authority
11
              Amici agree with Plaintiffs’ analysis of how Defendants have violated
12

13      various constitutional and statutory provisions. See Complaint (ECF No. 1).
14
        Here amici raise two additional points in support of Plaintiffs’ motion.
15
              1.     Defendants’ Actions Violate the Guarantee Clause
16

17            Changes to the USPS affect states’ ability to effectively conduct their
18      own elections. See, e.g., Complaint at 41- 43. This violates the Guarantee
19
        Clause’s requirement that “[t]he United States shall guarantee to every State
20

21      in this Union a Republican Form of Government.” U.S. Const., art. IV, § 4.
22      See also In re Duncan, 139 U.S. 449, 461 (1891); Gregory v. Ashcroft, 501
23
        U.S. 452, 463 (1991). Although Guarantee Clause claims have been
24

25      considered nonjusticiable, the Supreme Court has questioned this rule. See
26
        New York v. United States, 505 U.S. 144, 184-185 (1992); cf. Gregory, 501
                                                                                  LAW OFFICES OF

        BRIEF OF AMICI CURIAE BRADY ISO                              MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                            600 University Street, Suite 2700
        PLS.’ MOT. FOR PRELIM. INJ.                                         Seattle, Washington 98101-3143
        (Cause No. 1:20-cv-03127-SAB) – Page 8                                       (206) 467-1816
     Case 1:20-cv-03127-SAB     ECF No. 66-1     filed 09/11/20   PageID.1546 Page 13 of 15



1       U.S. at 463. This is precisely the extraordinary case where the Guarantee
2
        Clause should serve as an additional constraint on the power of the federal
3

4       government to undermine state sovereignty.
5             2.     The Federalist System of Dual Sovereigns is Guaranteed by
                     the Tenth Amendment
6

7             The Supreme Court (and other courts) have repeatedly stressed the
8
        critical importance of preserving “the constitutional balance between the
9
        National Government and the States.” Bond v. United States, 572 U.S. 844,
10

11      866 (2014) (quoting prior decision in the Bond case) (internal quotation
12
        omitted); see also, e.g., Matter of Application of Cesar Adrian Vargas for
13
        Admission to the Bar of the State of New York, 131 A.D.3d 4, 24 (N.Y. App.
14

15      Div. 2015) (“The ability, indeed the right, of the states to structure their
16
        governmental [] processes as they see fit is essential to the sovereignty
17
        protected by the Tenth Amendment”). In Bond, the Court re-emphasized that
18

19      “[b]y denying any one government complete jurisdiction over all the concerns
20
        of public life, federalism protects the liberty of the individual from arbitrary
21
        power.” 572 U.S. at 863. Bond and Gregory demonstrate that the integrity of
22

23      the federalist system is a necessary check on federal interference with state
24
        sovereignty – here, protecting states’ administration of their own elections.
25

26

                                                                                  LAW OFFICES OF

        BRIEF OF AMICI CURIAE BRADY ISO                              MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                            600 University Street, Suite 2700
        PLS.’ MOT. FOR PRELIM. INJ.                                         Seattle, Washington 98101-3143
        (Cause No. 1:20-cv-03127-SAB) – Page 9                                       (206) 467-1816
     Case 1:20-cv-03127-SAB     ECF No. 66-1      filed 09/11/20   PageID.1547 Page 14 of 15



1               Beyond the Guarantee Clause and the Tenth Amendment, the
2
        Defendants’ actions also violate a number of constitutional provisions not
3

4       expressly addressed by Plaintiffs – including, but not limited to, the equal
5       protection component of the Due Process Clause of the Fifth Amendment and
6
        Art. II, § 1.
7

8                                       CONCLUSION
9               The public health crisis of gun violence plaguing America can only be
10
        solved if the federal government is responsive to the will of citizens.
11

12
        Defendants’ efforts to eliminate or curtail voting by mail at a time when in-

13      person voting may be life-threatening are unconstitutional, illegal and
14
        undemocratic measures that would prevent Americans from being truly
15

16      represented and obtaining the gun violence prevention polices they want and

17      need.
18
                DATED this 11th day of September, 2020.
19
                                      McNAUL EBEL NAWROT & HELGREN PLLC
20

21                                    By: s/Theresa M. DeMonte
                                            Theresa M. DeMonte, WSBA No. 43994
22
                                         600 University Street, Suite 2700
23                                       Seattle, Washington 98101
                                         P: (206) 467-1816 / F: (206) 624-5128
24                                       tdemonte@mcnaul.com
25                                       Attorneys for Amici Curiae
                                         Brady and Team Enough
26

                                                                                   LAW OFFICES OF

        BRIEF OF AMICI CURIAE BRADY ISO                               MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                             600 University Street, Suite 2700
        PLS.’ MOT. FOR PRELIM. INJ.                                          Seattle, Washington 98101-3143
        (Cause No. 1:20-cv-03127-SAB) – Page 10                                       (206) 467-1816
     Case 1:20-cv-03127-SAB            ECF No. 66-1   filed 09/11/20   PageID.1548 Page 15 of 15



1                                      CERTIFICATE OF SERVICE
2
                    I hereby certify that on September 11, 2020, I electronically filed the
3

4         foregoing with the Clerk of the Court using the CM/ECF system, which will
5         send notification of such filing to all counsel of record who receives CM/ECF
6
          notification.
7

8                   DATED this 11th day of September, 2020.
9
                                            By: s/Theresa M. DeMonte
10                                                Theresa M. DeMonte, WSBA No. 43994
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                       LAW OFFICES OF

          BRIEF OF AMICI CURIAE BRADY ISO                                 MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                 600 University Street, Suite 2700
          PLS.’ MOT. FOR PRELIM. INJ.                                            Seattle, Washington 98101-3143
          (Cause No. 1:20-cv-03127-SAB) – Page 11                                         (206) 467-1816


     Brady-TMD ji10ej08cb 2020-09-11
